Case: 1:19-cv-01711 Document #: 114 Filed: 02/23/21 Page 1 of 1 PageID #:1190

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

U.S. Securities and Exchange Commission
                                                Plaintiff,
v.                                                             Case No.: 1:19−cv−01711
                                                               Honorable John F. Kness
River North Equity LLC, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 23, 2021:


        MINUTE entry before the Honorable John F. Kness: Telephonic motion hearing
held on 2/23/2021. For the reasons provided on the record, Defendants' motion to stay
[104] is granted. Discovery in this matter is stayed as to all parties until the next status
hearing, when the Court will discuss with the parties whether the stay should remain in
place as to the entire case or only as to the three Defendants who brought the motion to
stay [104]. A continued status hearing is set for 3/12/2021 at 10:45 AM. The parties shall
use the same call−in information [101]. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
